

115 HR 3478 IH: Local and Independent Television Protection Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3478IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Huffman (for himself, Mr. Price of North Carolina, Ms. Eshoo, Mr. Grijalva, Mr. Khanna, Mr. McNerney, Mr. Raskin, Ms. Schakowsky, Ms. Speier, Mr. Beyer, Mr. Ellison, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo eliminate the discount for UHF television stations for purposes of the limitation on the
			 aggregate national audience reach of television broadcast stations in
			 which a party may have a cognizable interest.
	
 1.Short titleThis Act may be cited as the Local and Independent Television Protection Act of 2017. 2.Elimination of UHF discount (a)In generalNot later than 90 days after the date of the enactment of this Act, the Federal Communications Commission shall amend section 73.3555(e) of title 47, Code of Federal Regulations, such that, for purposes of the aggregate national audience reach limitation under such section, a UHF television station is attributed with 100 percent of the television households in the designated market area of such station.
 (b)Effective dateExcept as provided in subsection (c), the Commission shall provide that— (1)the amendment required by subsection (a) shall apply beginning on a date specified by the Commission, which shall be not later than 90 days after the day on which the Commission adopts such amendment; and
 (2)any party that exceeds the limitation under section 73.3555(e) of title 47, Code of Federal Regulations—
 (A)through the grant, transfer, or assignment of an additional license on or after the date specified by the Commission under paragraph (1) shall come into compliance with such limitation as required by section 73.3555(e)(3) of such title; or
 (B)solely by reason of applying such amendment (and not through the grant, transfer, or assignment of an additional license) shall come into compliance with such limitation not later than 2 years after the date specified by the Commission under paragraph (1).
 (c)GrandfatheringIn the case of television broadcast stations in which a party had a cognizable interest as of September 26, 2013 (or would have had such an interest following the completion of a transfer or assignment of a license that was approved by the Commission on or before such date or for which an application was pending with the Commission on such date), if the aggregate national audience reach of such stations would exceed the limitation under section 73.3555(e) of title 47, Code of Federal Regulations, solely by reason of applying the amendment required by subsection (a) as of such date, such amendment shall not apply to such party with respect to such stations.
			